


Exhibit 10.3




EXECUTION VERSION


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made as of April 11, 2014 (the
“Effective Date”), by and between Hans Keirstead, Ph.D., an individual
(“Executive”), and California Stem Cell, Inc., a Delaware corporation (the
“Company”).
RECITALS
WHEREAS, concurrent with the execution of this Agreement, the Company, NeoStem,
Inc. (“NeoStem”), NBS Acquisition Sub I, Inc., a Delaware corporation and a
wholly owned subsidiary of NeoStem (“Subco”), and NBS Acquisition Sub II, LLC, a
Delaware limited liability company and wholly owned subsidiary of NeoStem
(“Subco II”), intend to enter into an Agreement and Plan of Merger (as amended
from time to time, the “Merger Agreement”) pursuant to which (i) Subco will be
merged with and into the Company with the Company continuing as the surviving
company and as a direct wholly owned subsidiary of NeoStem (the “First Merger”)
and (ii) as soon as practicable thereafter, the Company will be merged with and
into Subco II (the “Second Merger” and together with the First Merger, the
“Mergers”), with Subco II surviving the Second Merger, in each case on the terms
and subject to the conditions set forth in the Merger Agreement,
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated December 1, 2013 (the “Original Employment Agreement”);
WHEREAS, effective upon the Closing (as defined in the Merger Agreement), the
Company desires to continue to employ Executive to provide services to the
Company, and provide Executive with certain compensation and benefits in return
for these services;
WHEREAS, Executive wishes to continue to be employed by the Company following
the Closing and provide services to the Company in return for certain
compensation and benefits, including the benefits provided under this Agreement;
and
WHEREAS, Executive and the Company intend that, effective upon the Closing, the
Original Employment Agreement shall terminate and be null and void and that this
Agreement shall become effective and replace the Original Employment Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
1.Employment.    Executive shall serve as the President of the Company (after
the Closing (as defined in the Merger Agreement), the Company may add an
additional title of Executive Vice President, NeoStem). Executive shall
diligently perform all services as may be reasonably assigned to him and shall
exercise such power and authority as may from time to time be delegated to him.
During his employment, Executive (i) shall devote all his working time and
attention to the business and affairs of the Company (excluding any vacation and
sick leave to which Executive is entitled), render such services to the best of
his ability, and use his reasonable best efforts to promote the interests of the
Company, (ii) shall not engage in any other employment, consulting or other
business activity that would create a conflict of interest with his services to
the Company, (iii) shall




--------------------------------------------------------------------------------




not assist any person or entity in competing with the Company or in preparing to
compete with the Company and (iv) shall comply with the Company’s policies and
rules, as they may be in effect from time to time. Notwithstanding the
foregoing, Executive shall be entitled to (A) deliver lectures or fulfill
speaking engagements, or (B) manage personal investments, so long as, in each
such case, such activities do not (a) significantly interfere with the
performance of Executive’s responsibilities as an employee of the Company in
accordance with the terms and conditions of this Agreement, or (b) create a
conflict of interest with his services to the Company; provided, however, that
Executive shall not serve on the board of directors of any entity or
organization (including any civic or charitable boards or committees) without
prior written approval from the Company’s or NeoStem’s Board of Directors,
NeoStem’s Compensation Committee, or its designee.


2.Term.    The term of this Agreement shall commence upon the Effective Date
and, unless terminated in accordance with Section 4 of this Agreement, shall
continue for a period of three (3) years from the Effective Date (the “Term”),
provided that, in the event that the Executive’s employment were to continue
upon expiration of the Term, such employment will be on an “at will” basis.


3.Compensation. As compensation for Executive’s services to be performed
hereunder, the Company shall provide Executive with the following compensation
and benefits during the Term:
A.    Base Salary.    Executive’s base salary shall be $285,000 (if annualized)
(the “Base Salary”). Executive’s Base Salary shall be payable in accordance with
the Company’s current payroll practices. The Base Salary shall be reviewed, at
least annually, and may, by action and in the discretion of the Company’s or
NeoStem’s Compensation Committee, or its designee, be increased or decreased, at
any time or from time to time.


B.    Bonus. Executive shall be eligible to receive such bonus payment or
incentive compensation of up to 30% of his Base Salary as may be determined at
any time or from time to time by the Company’s Board of Directors, its
Compensation Committee, or its designee in its discretion. In connection
therewith, Executive shall be entitled to participate in any bonus program that
the Company may adopt from time to time applicable to other executive employees
of comparable stature.


C.    Stock Incentives. Subject to approval of the Board or any authorized
committee thereof, Executive will be eligible to receive grants of stock
options, restricted stock or other equity awards as may from time to time be
granted or awarded pursuant to the terms and conditions of the Company’s equity
compensation plans and agreements thereunder.


D.    Vacation. Executive shall be entitled to vacation in accordance with the
Company’s standard policy.


E.    Holiday Pay and Sick Leave. The Company shall provide Executive with
holiday pay and paid sick leave as provided by the Company from time to time to
its other executive employees of comparable stature.






--------------------------------------------------------------------------------




F.    Business Expenses. The Company will reimburse Executive for reasonable and
necessary travel and accommodation costs, entertainment and other business
expenses incurred as a necessary part of discharging Executive’s duties
hereunder and, in connection therewith, will continue to pay annual membership
dues for up to two private clubs that may be used for business purposes in
California of Executive’s choice and reimburse Executive for up to $10,000 in
membership dues related to each club, subject to receipt of reasonable and
appropriate documentation as required by the Company, and pursuant to applicable
Company policy and procedure.


G.    Welfare Benefit Plans. Executive and/or Executive’s dependents, as the
case may be shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company and its subsidiaries from time to time (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) that the Company may adopt from time to time applicable to other
executive employees of comparable stature.


H.    Savings and Retirement Plans. Executive shall be entitled to participate
in all savings and retirement plans, practices, policies and programs provided
by the Company and its subsidiaries from time to time to other executive
employees of comparable stature.


I.    Withholding and Other Taxes. Any compensation paid to Executive hereunder
shall be subject to such withholding and other taxes as are required by
applicable law.


4.Termination.    
A.    Termination for Cause; Resignation
1. The Company may terminate the Executive’s employment hereunder at any time
for Cause (as defined below) upon written notice to the Executive. The Executive
may voluntarily resign from his employment upon not less than fourteen (14) days
prior written notice to the Company; provided, however, the Company reserves the
right, upon written notice to the Executive, to accept the Executive’s notice of
voluntary resignation and to accelerate such notice and make the Executive’s
resignation effective immediately, or on such other date prior to the
Executive’s intended last day of work as the Company deems appropriate. It is
understood and agreed that the Company’s election to accelerate the Executive’s
notice of resignation shall not be deemed a termination by the Company without
Cause.
2.    As used in this Agreement, “Cause” means, as determined in the Company’s
sole discretion and judgment, the Executive’s: (a) willful misconduct or gross
negligence in the performance of his duties; (b) commission of, indictment for,
conviction of, or pleading of guilty or nolo contendere to, a felony or any
crime involving moral turpitude; (c) engagement of any act of theft,
embezzlement, fraud, malfeasance, dishonesty or misappropriation against the
Company, any of its affiliates or any of their respective customers or
suppliers; (d) breach of or announced intention to breach any fiduciary duty
owed to the Company or any of its affiliates (including, without limitation, the
duty of care and the duty of loyalty); (e) material failure or announced
intention to fail to perform his or her duties under or to breach this Agreement
(other than any such failure resulting from incapacity due to physical or mental
illness); (f) failure or announced intention to fail to comply with any valid
and legal directive of the Company; or (g) failure or announced intention to
fail to comply




--------------------------------------------------------------------------------




with the Company’s material written policies or rules, as they may be in effect
from time to time during the Term.
3.    If the employment relationship hereunder is terminated by the Company for
Cause or by the voluntary resignation of the Executive, the Executive shall, in
full discharge of all of the Company’s obligations to the Executive, be entitled
to receive, and the Company’s sole obligation under this Agreement or otherwise
with respect to the Executive’s employment shall be to pay or provide to the
Executive, the following (collectively, the “Accrued Obligations”): (a) the
Executive’s earned, but unpaid, Base Salary through the termination date; (b)
approved reimbursable expenses; and (c) any amounts or benefits that are vested
amounts or vested benefits or that the Executive is otherwise entitled to
receive under any plan, program, policy or practice (with the exception of
those, if any, relating to severance) on the termination date, in accordance
with such plan, program, policy, or practice.
B.    Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause upon written notice to the
Executive. If the employment relationship hereunder is terminated by the Company
without Cause, the Executive shall be entitled to receive, and the Company’s
sole obligation under this Agreement or otherwise with respect to the
Executive’s employment shall be to pay or provide to the Executive, the
following, in full discharge of all of the Company’s obligations to the
Executive: (A) the Accrued Obligations; and (B) the continuation of the
Executive’s Base Salary at the rate in effect as of the termination date for
three months, in regular and equal installments in accordance with the Company’s
customary payroll practices and procedures, commencing on the first regular pay
date following the eighth day after the Executive signs, returns, and does not
revoke a general release agreement in favor of and satisfactory to the Company
and its related parties.
5.Resignation from all Positions. Upon the termination of Executive’s employment
by the Company, Executive shall be deemed to have resigned, as of the date of
such termination, from all positions he then holds as an officer or employee,
and as a director of the Company or any of its subsidiaries.


6.No Conflicting Obligations. Executive represents and warrants to the Company
that he has the unfettered right to enter into this Agreement and to perform all
of the terms, covenants and conditions herein, and Executive has not done or
permitted to be done anything which may curtail or impair any of the rights
granted to the Company herein.


7.    Successors; Assignment.
A.    Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets.
B.    Executive’s Successors. This Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.


C.    Assignment. This Agreement and all rights and obligations of Executive
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time. The Company may assign its rights under this Agreement to
NeoStem or to any entity that assumes the Company’s obligations hereunder in
connection with the Mergers.




--------------------------------------------------------------------------------




8.    Prior Contracts. To the extent that the terms of any prior employment
contract or agreement between the Company and Executive contradict this
Agreement, the terms of such prior employment contract or agreement are hereby
cancelled and shall be of no further force and effect.
9.    Severability. If any provision of this Agreement shall be found invalid by
any court of competent jurisdiction, such findings shall not affect the validity
of any other provision hereof and the invalid provisions shall be deemed to have
been severed herefrom.
10.    Waiver of Breach. The waiver by any party of the breach of any provision
of this Agreement by the other party or the failure of any party to exercise any
right granted to it hereunder shall not operate or be construed as the waiver of
any subsequent breach by such other party nor the waiver of the right to
exercise any such right.
11.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when delivered by FedEx with delivery charges prepaid, or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of Executive, mailed notices shall be addressed to
him at the home address that he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.


12.    Complete Agreement. This Agreement, any Indemnification Agreement
executed between the Company and Executive, and any Confidentiality Agreement
executed between the Company and Executive (including but not limited to the
Executive’s Employee Confidentiality and Invention Assignment Agreement) contain
a complete statement of all the arrangements between the parties with respect to
Executive’s employment by the Company and supersede any and all prior or
existing agreements between them concerning Executive’s employment and any
emoluments arising thereunder. For the sake of clarity, the Preamble and
Recitals set forth above are deemed to form a part of the Agreement.


13.    Modification. This Agreement may be amended, modified, superseded or
cancelled only by a written instrument signed by each of the parties hereto.


14.    Governing Law; Dispute Resolution. This Agreement and any controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the applicable laws of the State of New York, without regard
to conflict of law principles that would result in the application of any law.


15.    Attorneys’ Fees. In the event any party hereto commences legal action in
connection with this Agreement, the prevailing party shall be entitled to
its/his reasonable attorneys’ fees, costs and expenses incurred in such action
and in any appeal therefrom.


16.    Headings. The headings in this Agreement are solely for the convenience
of reference and shall not affect its interpretation.


17.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method




--------------------------------------------------------------------------------




and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.


18.    Effectiveness. This Agreement shall become effective only upon the
consummation of the First Merger and the Original Employment Agreement shall
terminate and become null and void automatically upon the consummation of the
First Merger.


[Signature Page Follows][Signature page to Employment Agreement]
    




--------------------------------------------------------------------------------




IN WITNESS WHEREFORE, the parties hereto have executed this Employment Agreement
as of the day and year first set forth above.




COMPANY:
CALIFORNIA STEM CELL, INC.


By: /s/ Jason Livingston


EXECUTIVE:


/s/ Hans Keirstead








